DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 102
	Applicant’s amendments filed on 05/04/2022 obviate the 102 claim rejections made in the non-final mailed 01/05/2022. 

Claim Rejections - 35 USC § 103
	Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. The applicant states that the reference Davis does not disclose the three sections required in claim 1. The examiner respectfully disagrees, see the rejection below for claim 1. Davis, depending on how it is manipulated discloses the three sections required by the applicant. In addition, the examiner has found an additional reference 5704081 to Bollinger which discloses the sections the applicant claims also dependent on how it is manipulated. The examiner has essentially rendered the majority of the applicant’s arguments moot because the rejections are mainly directed to the new reference. The rejections with respect to the previous reference 20190201263 issued to Depauw have been withdrawn by the examiner.

Claim Objections
	Applicant’s arguments with respect to the previous claim objections are overcome in view of the significant amendments. The examiner has indicated new claim objections in light of the amendments (see below).

Claim Rejections - 35 USC § 112
	Applicant’s amendment of claim 1 overcomes the previous 112 rejection. However, new 112 rejections have been made (see below).

Claim Objections
Claim 1 is objected to, the term “comprising” should be deleted in order for the claim as a whole to grammatically make sense.
Claims 2-4 and 9 are objected to, the term “a” in the beginning of the sentence should be changed to --the--. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "soft rigid" in line 1The term “soft rigid” in claim 2 is a relative term which renders the claim indefinite. The term “soft rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130180046 issued to Davis.

Regarding claim 1,
	Davis discloses a curved board (Davis: FIG. 1 (100)) for gravity assisted lateral transfer of patient (Davis: Abstract “The apparatus is configured to slide and/or lift and/or carry a patient from…” wherein inherently assists in a transfer and the device is capable of use for lateral transfer of a patient.) said curved board being formed of substantially rigid material; (Davis: [0054] “Although the inserts are described as substantially rectangular rigid inserts, the inserts can take any shape known by those of skill in the art.”) said curved board having a planar elevated portion; (Davis: FIG. 2 (112)) said curved board having a planar lower portion; (Davis: FIG. 2 (106)) said curved board having a slanted portion connected in an engagement between said planar elevated portion and said planar lower portion; (Davis: FIG. 2 (110, 108)) said curved board having a top surface and a bottom surface; (Davis: FIG. 2 (102, 104)) and said curved board removably postionable to a patient transfer (Davis: [0066] “The pull strap 418 may be used to help reposition a patient in place on the patient transfer apparatus 400 who has slid down on a bed or other surface by moving the patient and the device longitudinally along the surface.” Wherein the sentence suggests that the device is designed to be removably postionable on a bed or other surface see [0052] “The invention relates generally to a light weight and simplified patient transfer apparatus for moving a person from one surface to another surface, and a method of moving a patient between two uneven surfaces using the same.”) 
	Davis does not appear to disclose positioning having said planar elevated portion sandwiched in-between a patient and a first flat surface supporting said patient, and having said planar lower portion supported atop a second flat surface positioned at a lower elevation than said first flat surface, whereby said slanted portion defines a substantially planar ramp extending between said planar elevated portion to said planar lower portion for sliding said patient thereupon from said first flat surface to said second flat surface.
	However, Davis in [0052] explains that the invention is used for transferring patients on uneven surfaces, the prior art would otherwise be capable of being used this way by rotating the device so that the longitudinal end faces the lateral portion of the bed and having another bed or surface that is lower oriented in a longitudinal direction and then sliding the patient onto that surface. When Davis is used in this manner, the first bed, table, or stretcher where the patient lies on, may be interpreted as a first flat surface, the bed or table or stretcher that is of a lower elevation may be interpreted as a second flat surface. The slanted portion of Davis would otherwise define a ramp depending how a user manipulates the device of Davis with the folding around the seams that would extend between the planar elevated portion to the lower portion.  In addition the functional language “positioning having said planar elevated portion sandwiched in-between a patient and a first flat surface supporting said patient, and having said planar lower portion supported atop a second flat surface positioned at a lower elevation than said first flat surface, whereby said slanted portion defines a substantially planar ramp extending between said planar elevated portion to said planar lower portion for sliding said patient thereupon from said first flat surface to said second flat surface” is merely functional language which is directed to how the invention is used rather than adds structural elements that would differentiate it from the prior art MPEP 2114)
	Thus, it would have been obvious for one having ordinary skill in the art to use the device of Davis in the manner described above in order to effectively transfer a heavy patient which would otherwise be difficult to lift otherwise in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5704081 issued to Bollinger.

Regarding claim 1,
	Bollinger discloses a curved board (Bollinger: FIG. 1 (10) the board is curved when it is bent shown in FIG. 2B) for gravity assisted lateral transfer of patient (Bollinger: FIG. 2C shows the board being used for gravity assisted transfer said curved board being formed of substantially rigid material; (Bollinger: col. 2 lines 59-65)  said curved board having a planar elevated portion; said curved board having a planar lower portion; said curved board having a slanted portion connected in an engagement between said planar elevated portion and said planar lower portion; (Bollinger: See annotated figure below, each portion is in engagement with one another via hinge straps (25)) said curved board having a top surface and a bottom surface; (Bollinger: FIG. 2B the side where the patient lies on may be interpreted as a top surface and the side where (25) is located may be interpreted as a bottom surface) and said curved board removably postionable to a patient transfer (Bollinger: FIG. 2B shows the device (10) being removably positionable on a patient transfer (70))
	Bollinger does not appear to disclose positioning having said planar elevated portion sandwiched in-between a patient and a first flat surface supporting said patient, and having said planar lower portion supported atop a second flat surface positioned at a lower elevation than said first flat surface, whereby said slanted portion defines a substantially planar ramp extending between said planar elevated portion to said planar lower portion for sliding said patient thereupon from said first flat surface to said second flat surface.
	However, Bollinger describes in the abstract a method of manipulating the position of a patient during surgery and explains in the Abstract that the invention is used for placing a patient in different positions. The prior art would otherwise be capable of being used this way by positioning another operating table, hospital bed, or stretcher that is of slightly higher elevation, then moving the patient towards the edge of the 2nd surface that is of slightly lower elevation which may be an operating table, hospital bed, or a stretcher. The excess slack of (10) shown in FIG. 2B would be positioned on the 2nd surface and the patient would otherwise be slid down from (70) to a 2nd operating table/bed/stretcher, wherein the first bed, table, or stretcher where the patient lies on, may be interpreted as a first flat surface, the bed or table or stretcher that is of a lower elevation may be interpreted as a second flat surface. The slanted portion of Bollinger would otherwise define a ramp depending how a user manipulates the device of Bollinger with the folding around the slats that would extend between the planar elevated portion to the lower portion.  In addition the functional language “positioning having said planar elevated portion sandwiched in-between a patient and a first flat surface supporting said patient, and having said planar lower portion supported atop a second flat surface positioned at a lower elevation than said first flat surface, whereby said slanted portion defines a substantially planar ramp extending between said planar elevated portion to said planar lower portion for sliding said patient thereupon from said first flat surface to said second flat surface” is merely functional language which is directed to how the invention is used rather than adds structural elements that would differentiate it from the prior art MPEP 2114)

Regarding claim 2,
	Bollinger discloses a curved board for gravity assisted lateral transfer of patient according to claim 1, wherein the curved board is made of substantially rigid soft textured material (Bollinger: FIG. 2C (60) shows pads that act as a cushion between the patient and the board which is also textured.) said engagement of said slanted portion between said planar elevated portion and said planar lower portion being substantially rigid to hold said planar elevated portion and said planar lower portion in respective fixed engagements therewith, (Bollinger: FIG. 2C (25) acts as fixed engagements to maintain the structural integrity of the device.) said fixed engagements maintaining said planar elevated portion substantially parallel to said planar lower portion. (Bollinger: FIG. 2C by manipulating the device according to what the examiner described in claim 1, the device would have a flat planar elevated portion that would be parallel to the planar lower portion due to manipulation of the slats which are capable of rotation of up to 180 degrees via hinges (25).)

Regarding claim 3,
	Bollinger discloses a curved board for gravity assisted lateral transfer of patient according to claim 1, further comprising: an elevated portion, a middle slanted portion, and a lower portion wherein the elevated portion is substantially raised relatively to the lower portion (Bollinger: See annotated figure in claim 1) a first pair of openings formed through said planar elevated portion at a first edge thereof, (Bollinger: FIG. 2A (35) the side closest to (45) may be interpreted as the first edge) said first edge thereof being opposite a second edge thereof in said connection of said planar elevated portion to said slanted portion; and a second pair of openings formed through said planar lower portion at a first edge thereof, said first edge thereof being opposite a second edge thereof in said connection of said planar lower portion to said slanted portion. (Bollinger: FIG. 1A and 2A (35) the side closest to (40) may be interpreted as a second edge.)

Regarding claim 4,
	Bollinger discloses a curved board for gravity assisted lateral transfer of patient according to claim 2, further comprising: wherein the curved board is substantially wide enough to provide a sliding platform for at least upper half body of the patient (Bollinger: FIG. 2A the curved board is substantially wide) a first pair of openings formed through said planar elevated portion at a first edge thereof, said first edge thereof being opposite a second edge thereof in said connection of said planar elevated portion to said slanted portion; (Bollinger: FIG. 2A (35) the side closest to (45) may be interpreted as the first edge)  and a second pair of openings formed through said planar lower portion at a first edge thereof, said first edge thereof being opposite a second edge thereof in said connection of said planar lower portion to said slanted portion. (Bollinger: FIG. 1A and 2A (35) the side closest to (40) may be interpreted as a second edge.)

Allowable Subject Matter
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and curing the 112 rejection noted above to claim 2.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 discloses a sliding sheet for the device. Neither Davis or Bollinger disclose such a feature nor would it have been obvious to modify the references in that way. Davis discloses a sheet that together makes up the curved board in claims 1 and 2. Bollinger has Velcro on its top surface which would interfere with the positioning of a sliding sheet as well as pads (60) that are designed to prevent the patient from moving. Thus, the addition of sliding sheet in view of both references which are the closest depiction of the invention as described is unknown in the prior art.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673